COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        In re William Andrew Allen, Relator

Appellate case number:      01-19-00586-CR, 01-19-00587-CR, 01-19-00588-CR, 01-19-
                            00589-CR, 01-19-00590-CR, 01-19-00591-CR, 01-19-00592-
                            CR, 01-19-00593-CR, 01-19-00594-CR, 01-19-00595-CR,
                            01-19-00596-CR

Date Motion Filed:          September 20, 2019

Party Filing Motion:        Relator, William Andrew Allen


      A majority of the panel has voted to deny rehearing.


Judge’s signature: ___/s/ Sherry Radack_______
                    Acting individually  Acting for the Court



Date: __November 14, 2019____